REASONS FOR ALLOWANCE
Claims 1-15  are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicants Terminal Disclaimer filed 19 May 2021 overcomes the previously applied double patenting rejections.
As per independent claim 1, the prior art fails to teach or suggest the microzone HVAC system combination as recited, and in particular comprising a precision air aggregator in operative communication with the variable air volume box and the at least one precision air device and configured to adjust the air velocity of the at least one precision air device to satisfy a user comfort parameter, and wherein in response to determining that the air velocity is above a defined threshold, adjust the variable air volume box to maintain a temperature of the macrozone according to a second temperature that is lower than the first temperature setpoint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763